 



Exhibit 10.41
First Amendment to the
Phelps Dodge 2003 Stock Option
and Restricted Stock Plan
This First Amendment to the Phelps Dodge 2003 Stock Option and Restricted Stock
Plan (“First Amendment”) is adopted on December 6, 2006 by Phelps Dodge
Corporation (“Corporation”).
RECITALS
WHEREAS, The Corporation has adopted the Phelps Dodge 2003 Stock Option and
Restricted Stock Plan (“Plan”); and
WHEREAS, pursuant to Section 7 of the Plan, the Corporation’s Board of Directors
retained the right to amend the Plan; and
WHEREAS, the Board of Directors desires to amend the Plan consistent with
certain final regulations issued by the Securities and Exchange Commission
affecting the disclosure requirements related to executive compensation.
AMENDMENT
NOW, THEREFORE, the Plan is amended as follows:

1.   Section 5.2 Option Price is hereby deleted in its entirety and replaced by
the following new Section 5.2:

“5.2 Option Price. The Option price per share shall be the closing market price
per share, which is defined for purposes of this Section 5.2 as the last sale
price on the principal United States market for the Common Shares on the day the
Option is granted (as determined under Section 5.1).”

2.   The remaining provisions of the Plan not amended hereby shall remain in
full force and effect.

3.   The effective date of this First Amendment shall be December 6, 2006.

IN WITNESS WHEREOF, the Corporation has caused this First Amendment to be
executed by its duly authorized officer as of the 6th day of December, 2006.

     
 
  Phelps Dodge Corporation
 
   
 
  /s/ Nancy F. Mailhot
 
   
 
  Nancy F. Mailhot
 
  Senior Vice President
 
  Human Resources

